       Case 1:18-cv-12296-VM-BCM Document 66 Filed 06/25/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                               6/25/20
COMPASS PRODUCTIONS
INTERNATIONAL LLC,
                                                  18-CV-12296 (VM) (BCM)
              Plaintiff,                          ORDER
       -against-
CHARTER COMMUNICATIONS, INC.,
              Defendant.

BARBARA MOSES, United States Magistrate Judge.

         The Court has received and reviewed the parties' confidential pre-settlement conference
letters. The settlement conference will proceed as scheduled on June 29, 2020, beginning at 2:00
p.m. The conference will be conducted over videoconference, using Lexitas's videoconferencing
technology. As a reminder to counsel, the clients listed on the acknowledgment forms must
attend the conference.

        It is further ORDERED that each party shall be prepared at the conference to present and
discuss no more than six items of admissible evidence (e.g., emails, deposition testimony, etc.)
relating to the following questions: (1) whether there was a meeting of the minds as to all
material terms of the alleged linear carriage agreement; (2) whether Compass reasonably and
foreseeably relied to its detriment on Charter's alleged promise of carriage; and (3) whether
Compass can establish non-speculative damages as to its promissory estoppel claim. The
evidence that each party intends to discuss should be emailed to the Court, at
Moses_NYSDChambers@nysd.uscourts.gov, no later than 9:00 a.m. on June 29, 2020, with a
copy to opposing counsel, without argument.

Dated: New York, New York
       June 25, 2020
                                            SO ORDERED.



                                            ________________________________
                                            BARBARA MOSES
                                            United States Magistrate Judge
